OPINION OF THE COURT
Memorandum.
Order affirmed with $25 costs.
The parties to this nonpayment proceeding entered into a lease which provided for a discounted rent, the rent being discounted to bring it within the maximum that the Depart*761ment of Social Services (DSS) would pay, and which further provided that the discount would be forfeited if, inter alla, either party commenced a legal action. When DSS failed to timely pay the second and third months’ rent, landlord commenced this proceeding, seeking to recover the full nondiscounted rent. The trial court struck as unconscionable (Real Property Law § 235-c) the condition providing for a forfeiture of the discount upon either party’s commencement of a legal action. We affirm. The clause in question improperly impinges upon rights granted by the Rent Stabilization Code, inter alla, and is unenforceable. We note the error in payment of rent was promptly corrected.
Aronin, J. P., Joy and Scholnick, JJ., concur.